United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-3047
                                    ___________

Charles Pointer,                     *
                                     *
           Appellant,                *
                                     * Appeal from the United States
     v.                              * District Court for the Eastern
                                     * District of Missouri.
Missouri Department of Corrections,  *    [UNPUBLISHED]
                                     *
           Appellees.                *
                                ___________

                          Submitted: September 3, 2002

                               Filed: September 12, 2002
                                    ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.

       Charles Pointer appeals from the district court’s order dismissing his complaint
prior to service of process for failure to state a claim. Pointer, who applied to be a
corrections officer with the Missouri Department of Corrections (MDOC), brought
this action after MDOC declined to hire him, alleging that he was not hired because
of his race and his age.
       We agree with the district court that Pointer’s claim under the Age
Discrimination in Employment Act (ADEA) fails, because sovereign immunity
shields MDOC, and Pointer did not contend that the State of Missouri had waived its
immunity to ADEA suits. See Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 91 (2000)
(ADEA did not abrogate states’ Eleventh Amendment immunity); cf. Walker v. Mo.
Dep’t of Corrs., 213 F.3d 1035, 1036 (8th Cir. 2000) (absent any contention that
MDOC had consented to suit or waived immunity, Eleventh Amendment barred
former employee’s claims against MDOC under Title I of Americans with Disabilities
Act), cert. denied, 531 U.S. 1190 (2001). We also agree with the district court that
Pointer did not state a claim under 42 U.S.C. § 1983. See Ryan v. Ill. Dep’t of
Children & Family Servs., 185 F.3d 751, 758 (7th Cir. 1999) (state agency is not
“person” under § 1983).

       However, Pointer’s allegation that MDOC violated Title VII by refusing to hire
him because of his race sufficiently states a Title VII race-discrimination claim. See
Swierkiewicz v. Sorema N. A., 122 S. Ct. 992, 997-99 (2002) (federal pleading is
notice pleading only); Smith v. St. Bernards Reg’l Med. Ctr., 19 F.3d 1254, 1255 (8th
Cir. 1994) (hospital employee’s allegation that she was terminated because of her
color was sufficient to state Title VII claim); Ring v. First Interstate Mortgage, Inc.,
984 F.2d 924, 924-28 (8th Cir. 1993) (rejecting prima facie case as standard for
dismissal analysis); Moore v. Clarke, 821 F.2d 518, 519 (8th Cir. 1987) (whole spirit
of Federal Rules of Civil Procedure is to discourage pleading of evidence).

       Accordingly, the judgment is reversed as to the dismissal of the Title VII claim,
but affirmed as to the dismissal of the other claims, see 8th Cir. R. 47A(a), and we
remand for further proceedings consistent with this opinion.




                                          -2-
A true copy.

      Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-